Citation Nr: 0025672	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  99-22 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for pulmonary 
tuberculosis (PTB).

2.  Entitlement to service connection for necrosis of the 
hips due to steroid treatment for PTB.


REPRESENTATION

Appellant represented by:  The American Legion 


INTRODUCTION

The veteran served as a New Philippine Scout from May 1946 to 
April 1947. This matter comes on appeal from a February 1999 
decision by the Manila VA Regional Office.

FINDINGS OF FACT

1.  Service connection for PTB was denied by the Board of 
Veterans' Appeals (Board) in June 1977.

2.  Evidence submitted subsequent to the June 1977 Board 
decision does not bear directly and substantially upon the 
matter under consideration, and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

3.  Necrosis of the hips had its onset many years post 
service, and is not shown to be related to service or to a 
service-connected disability.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim for service 
connection for PTB has not been submitted. 38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1999).

2.  the claim for service connection for necrosis of the hips 
is not well-grounded. 38 U.S.C.A. §§ 1131, 5107 (West 1991); 
38 C.F.R. § 3.303, 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


PTB

Legal Criteria

In order to reopen a previously denied claim, new and 
material evidence must be submitted by the claimant.  38 
U.S.C.A. § 5108. New and material evidence is defined by 
regulation as evidence which has not been previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the matter under consideration. It must be 
neither cumulative nor redundant and by itself or in 
conjunction with evidence previously assembled be so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156. 

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evans v. Brown, 9 Vet.App. 273 (1996).  Evidence presented 
since the last final disallowance need not be probative of 
all elements required to award the claim, but need be 
probative only as to each element that was a specified basis 
for the last disallowance.  See Glynn v. Brown, 6 Vet.App. 
523, 528-29 (1994).

Hodge v. West, 155 F.3d 1356, (Fed. Cir. 1998) provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim. 
Moreover, Hodge stressed that under the regulation new 
evidence that was not likely to convince the Board to alter 
its previous decision could be material if that evidence 
provided "a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Id.

Pursuant to Elkins v. West, 12 Vet.App. 209 (1999), the Board 
must first determine whether the veteran has presented new 
and material evidence under 38 C.F.R. § 3.156(a)(1998) in 
order to have a finally denied claim reopened under 38 U.S.C. 
§ 5108. Second, if new and material evidence has been 
presented, immediately upon reopening the claim the Secretary 
must determine whether, based upon all the evidence of record 
in support of the claim, presuming its credibility, see 
Robinette v. Brown, 8 Vet.App. 69, 75-76 (1995), the claim as 
reopened (and as distinguished from the original claim) is 
well grounded pursuant to 38 U.S. C. § 5107(a). Third, if the 
claim is well grounded, the Secretary may then proceed to 
evaluate the merits of the claim but only after ensuring that 
his duty to assist under 38 U.S.C. § 5107(b) has been 
fulfilled.

Service connection is awarded for "disability resulting from 
personal injury suffered or disease contracted in [the] line 
of duty." 38 U.S.C. §§1110, 1131; see also 38 C.F.R. § 
3.303(a) (1998) (service connection means facts showing "a 
particular injury or disease resulting in disability [that] 
was incurred coincident with service."). Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

Where a veteran served continuously for a period of ninety 
days or more during a period of war and PTB becomes manifest 
to a degree of 10 percent or more within three years from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).

Evidence of activity on comparative study of X-ray films 
showing pulmonary tuberculosis within the 3-year presumptive 
period provided by 38 C.F.R. § 3.307(3) (1999) will be taken 
as establishing service connection for active pulmonary 
tuberculosis subsequently diagnosed by approved methods but 
service connection and evaluation may be assigned only from 
the date of such diagnosis or other evidence of clinical 
activity. 38 C.F.R. § 3.371(a) (1999).
 
Diagnosis of active pulmonary tuberculosis by private 
physicians on the basis of their examination, observation or 
treatment will not be accepted to show the disease was 
initially manifested after discharge from active service 
unless confirmed by acceptable clinical, X-ray or laboratory 
studies, or by findings of active tuberculosis based upon 
acceptable hospital observation or treatment. 38 C.F.R. 
§ 3.374(d) (1999).

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded.  
38 U.S.C.A. § 5107(a).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has set forth the 
parameters of what constitutes a well-grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997). 

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id. at 1468.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the second and third elements of a well-grounded 
claim may also be satisfied under 38 C.F.R. § 3.303(b), by 
the submission of (a) evidence that a condition was "noted" 
during service or during an applicable presumption period; 
(b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

Where an issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony may constitute sufficient evidence to establish a 
well-grounded claim; however, if the determinative issue is 
one of medical etiology or a medical diagnosis, competent 
medical evidence must be submitted to make the claim well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). However, 
where the issue does not require medical expertise, lay 
testimony may be sufficient.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994).


Analysis

Service connection for PTB was denied by the Board in June 
1977 on the basis that PTB had not been present in service or 
diagnosed by approved methods within the three year 
presumptive period. Evidence submitted subsequent to the June 
1977 Board decision includes medical records from Quezon 
Institute for the period August 1951 to 10-12-82, a radiology 
report from Philippine General Hospital (PGH), undated, a 
chest x-ray from STU Hospital dated 2-17-84, medical records 
from Lung Center of the Philippines for the period 3-6-84 to 
9-13-85, a medical certificate from Bay Area Chest Physicians 
- Dr. Devendra Amin dated 10-8-96, medical Records from Dr. 
Gary Moskovitz for the period 1-5-96 to 11-14-96, treatment 
records from Sun Coast Hospital dated 10-31-95, a medical 
certificate from Veterans Memorial Hospital dated 4-19-76, 
letters from Ms. [redacted] (11-4-96); Mr. [redacted]
(11-7-96); Mr. [redacted](undated); and Salud Campana, 
Municipal Treasurer (1-4-88), a medical certificate from Dr. 
Rimando Saguin dated 2-15-88, a radiology report from Morton 
Plant Hospital ordered by Dr. Moskovitz, 1 - 18-96 to 1-22-
96, a radiology report from Medical Center Manila dated 12-7-
83, a chest x-ray result from National Orthopedic Hospital 
dated 3-7 and 3-11-86, and an X-ray report from Dr. S. Fakeeh 
Hospital dated 6-10-81.

Medical records from Quezon Institute were for treatment in 
August 1951 (previously considered); medical certificate in 
1977 and x-ray result in 10-12-82 with diagnosis of pulmonary 
congestion, rule out Koch's. The radiology report from 
Philippine General Hospital (PGH), undated, shows an 
impression of pulmonary tuberculosis. Chest x-ray from STU 
Hospital dated 2-17-84 reveals pulmonary emphysema, right. 
The medical records from Lung Center of the Philippines for 
the period 3-6-84 to 9-13-85 were for treatments of chronic 
bronchitis. The medical certificate from Veterans Memorial 
Hospital dated 4-19-76, likewise, showed same diagnosis. The 
medical certificate from Bay Area Chest Physicians - Dr. 
Devendra Arnin dated 10-8-96 shows a history of previous 
tuberculosis. Letters from Ms. [redacted] (11-4-96); 
Mr. [redacted] (11-7-96); Mr. [redacted] (undated); 
and Salud Campana, Municipal Treasurer (1-4-88) notes their 
observation that the veteran was sick of tuberculosis, 
however, evidence do not show that the affiants possess 
medical expertise, nor is it contended otherwise. Hence their 
statement is afforded very little probative weight. X-ray 
report from Dr. S. Fakeeh Hospital dated 6-10-81 shows 
multiple scattered foci of calcifications on the left lung 
with left pleural calcifications seen.

The above records and statements are for the most part new, 
but do not bear directly on the matter at issue, i.e. whether 
PTB was present in service or manifested to a compensable 
degree within three thereafter, and are not of such 
significance that they must be considered to fairly decide 
the merits of the claim. The lay statements attest that the 
veteran was sick from PTB, while the medical records concern 
the veteran's then contemporaneous medical status. None of 
these records, to include the October 1996 statement by Dr. 
Amin, serve to establish a diagnosis of PTB by approved 
methods (see 38 C.F.R. §§ 3.371(a), 3.374(d)) or otherwise 
provide a basis for concluding that PTB was manifested within 
the three year presumptive period. Therefore, the Board finds 
that new and material evidence to reopen the claim for 
service connection for PTB has not been submitted. 
38 U.S.C.A. §§ 1101, 1113, 1131, 1137, 5107, 5108; 38 C.F.R. 
§§ 3.156, 3.303, 3.307, 3.309, 3.371, 3.374. 


Necrosis of the Hips

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established for a nonservice-connected 
disability which is aggravated by a service connected 
disability.  In this instance, the veteran may be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  The claim does not need to be conclusive, 
but only possible in order to be well grounded.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The appellant has the 
burden of submitting evidence to show that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992). 

When an issue involves either medical etiology or medical 
diagnosis, competent medical evidence is required to make the 
claim well grounded.  Grottveit v. Brown, 5 Vet. App. 91, 92 
(1993), see also Rucker v. Brown, 10 Vet. App. 67 (1997).  In 
a claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disorder, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought, in order for the claim to be well-
grounded.  See Jones v. Brown, 7 Vet. App. 134 (1994).

The veteran does not contend and the evidence does not show 
that necrosis of the hips developed in service or for many 
years thereafter. Rather, it has been contended that necrosis 
of the hips was the result of steroid treatment provided for 
PTB, also claimed to be service-connected disability. As 
discussed above, service connection for PTB is not warranted, 
and therefore service connection for necrosis on a secondary 
basis is not well-grounded and also must be denied. 
38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.303, 3.310.












ORDER

New and material evidence to reopen the claim not having been 
submitted, service connection for pulmonary tuberculosis 
(PTB) is denied.

Service connection for necrosis of the hips due to steroid 
treatment for PTB is denied.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

